Citation Nr: 1623161	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1969 to January 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Board remanded this case for a Travel Board hearing.  Unfortunately, no Travel Board hearing has been scheduled or conducted.  Therefore, another remand is necessary, as discussed below.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss and entitlement to service connection for tinnitus have been raised by the record in an August 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his February 2013 VA Form 9, the Veteran requested a video hearing before the Board.  The RO scheduled the video hearing for November 2014.  However, in a September 2014 letter, the Veteran indicated that he wanted an in-person Travel Board hearing instead.  In a December 2014 Informal Hearing Presentation, the Veteran's representative reiterated his desire for a Travel Board hearing.  

Subsequently, in December 2014, the Board remanded the case for the RO to schedule a Travel Board hearing.  However, the RO scheduled a video hearing for February 10, 2016.  In December 2015, prior to the hearing, the Veteran again expressed his desire for a Travel Board hearing.  Because the Veteran has repeatedly requested a Travel Board hearing and, unfortunately, one has not been scheduled or conducted, another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Huntington RO.  He and his representative must be afforded adequate notice of the date and location of his hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





